UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4230


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LEMIAH WYATT SANDERS, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:18-cr-00059-LCB-1)


Submitted: January 24, 2022                                       Decided: April 1, 2022


Before NIEMEYER and DIAZ, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed in part, affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


ON BRIEF: Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greensboro, North Carolina, for Appellant. John McRae Alsup, Assistant United States
Attorney, Angela Hewlett Miller, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lemiah Wyatt Sanders, Jr., pled guilty, pursuant to a written plea agreement, to

robbery affecting commerce, in violation 18 U.S.C. § 1951(a), and being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). Sanders’ counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal, but questioning whether Sanders’ sentence is

substantively reasonable.    Sanders did not file a pro se supplemental brief.          The

Government moves to dismiss Sanders’ appeal in light of the appeal waiver in Sanders’

plea agreement. We grant the motion to dismiss in part and dismiss the appeal as to all

issues within the scope of the appeal waiver, affirm the convictions, vacate Sanders’

sentence and remand for resentencing.

       We review the validity of an appellate waiver de novo to “determine whether

[appellant] knowingly and voluntarily waived his right to appeal.” United States v. McCoy,

895 F.3d 358, 362 (4th Cir. 2018). An appellate waiver is enforceable “if the record

establishes that the waiver is valid and that the issue being appealed is within the scope of

the waiver.” United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal

quotation marks omitted). Our review of the record confirms that Sanders knowingly and

voluntarily waived his right to appeal with limited exceptions. We therefore hold that the

waiver is valid and enforceable and grant in part the Government’s motion to dismiss.

       In imposing Sanders’ supervised release conditions, the district court failed to

announce that it was imposing the standard conditions of supervised release as detailed in

U.S. Sentencing Guidelines Manual § 5D1.3(c), p.s., that it ultimately included in the

                                             2
written judgment. The court also failed to orally announce that Sanders must abstain from

the use of alcoholic beverages if the probation officer directs that he participate in a

substance abuse program as part of the special conditions of supervision. A district court

must announce all nonmandatory conditions of supervised release at the sentencing

hearing. United States v. Rogers, 961 F.3d 291, 296-99 (4th Cir. 2020). This “requirement

. . . gives defendants a chance to object to conditions that are not tailored to their individual

circumstances and ensures that they will be imposed only after consideration of the factors

set out in [18 U.S.C.] § 3583(d).” Id. at 300. In United States v. Singletary, we explained

that a challenge to discretionary supervised release terms that were not orally pronounced

at sentencing falls outside the scope of a plea waiver because “the heart of a Rogers claim

is that discretionary conditions appearing for the first time in a written judgment . . . have

not been ‘imposed’ on the defendant.” 984 F.3d 341, 345 (4th Cir. 2021). In situations

such as the one presented here, where the court fails to announce or otherwise incorporate

the discretionary conditions of supervised release, the appropriate remedy is to vacate the

sentence and remand for a full resentencing hearing. See id. at 346 & n.4. Because we are

vacating Sanders’ sentence, we need not consider substantive reasonableness of the

sentence. * See Singletary, 984 F.3d at 346-47 (declining to consider additional challenges

to original sentence).




       *
        The district court did not have the benefit of this court’s decisions in Rogers and
Singletary when Sanders was sentenced.

                                               3
       In accordance with Anders, we have reviewed the entire record in this case and have

found no other meritorious grounds for appeal. We therefore grant the Government’s

motion to dismiss the appeal as to all issues within the scope of the appeal waiver and

affirm Sanders’ convictions, but we vacate his sentence and remand for resentencing. This

court requires that counsel inform Sanders, in writing, of the right to petition the Supreme

Court of the United States for further review. If Sanders requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Sanders. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                            DISMISSED IN PART, AFFIRMED IN PART,
                                                VACATED IN PART, AND REMANDED




                                             4